Citation Nr: 0936688	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-09 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1974 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the RO.  

On the March 2008 Form 9, the Veteran requested a personal 
hearing at the RO.  Subsequently, he withdrew his request and 
has not requested another hearing.  The Board therefore finds 
that the request to testify at a hearing has been withdrawn.  
See 38 C.F.R. § 20.704.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is not shown to have manifested complaints or 
findings of an innocently acquired psychiatric disorder until 
many years after service.  

3.  The Veteran is not shown to have a diagnosis of PTSD due 
to a verified or a potentially verifiable stressor of his 
period of active service.  

4.  The currently demonstrated depression is not shown to be 
due to any event or incident of his period of active service.  



CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric 
disability, to include claimed PTSD or depression due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a December 2006 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  He was also advised of how 
disability ratings and effective dates were assigned.  

The case was thereafter readjudicated in a March 2008 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or a supplemental statement of the case, is sufficient 
to cure a timing defect).  Hence, the Board finds that the 
VCAA notice requirements have been satisfactorily met in this 
case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, and the Veteran's statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process 
and he responded to VA's requests for information.  Any error 
in the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  Id.  As such, there is no indication that there is 
any prejudice to the Veteran in considering this matter on 
the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).   

The Veteran asserts that he has PTSD as a result of an in-
service sexual assault.  At a July 2005 VA examination the 
examiner diagnosed depression, no otherwise specified.  The 
examiner noted that the Veteran had only related being 
"physically, sexually and emotionally abused as a child.  

Therefore, the Board finds after a careful review of the 
Veteran's claims file that the Veteran does not have a 
diagnosis of PTSD.  The Board notes that Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability and 
in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, the existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

The Board notes that at one time during the appeal the 
Veteran stated  that he had PTSD and that a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998).  Therefore, 
service connection for PTSD is not warranted.  

Additionally, the Board observes that in a recent case, the 
United States Court of Appeals for Veterans Claims (Court), 
found that the Board's analysis of a PTSD claim is not 
necessarily limited only to that diagnosis, but rather must 
be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  

The Court explained that, reasonably, the appellant did not 
file a claim to receive benefits only for a particular 
diagnosis, but for the affliction (symptoms) his mental 
condition, whatever that is, causes him.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that private physcians reported in records 
from July 2005 and August 2005 diagnoses to include those of 
rule out schizoaffective disorder and anxiety/depression and 
"[p]sychosis of possibly a schizoaffective-type disorder, 
definitely in need of a psychological evaluation."  

In connection with the latter, the Veteran reported a 
pertinent history of being "abused sexually, mentally and 
physically from various family member over his very young 
years into his teenage years" and added that he had "joined 
the military for approximately three years" and had 
"recently received medical care" for his psychological 
disorders.  

However, at the July 2005 VA examination, the examiner 
diagnosed only depression and added that his psychiatric 
problems were "probably" the result of his "early history 
of long-term physical, sexual and emotional abuse affect 
(sic) every aspect of his life."  

Significantly, the Veteran did not relate history of sexual 
abuse related to service at that time.  Morever, on this 
record, he is not found to have provided credible assertions 
or specific verifiable information concerning an episode of 
sexual abuse during his period of active service.  

The Veteran also related by way of history that he had had 
disciplinary problems in service and had received an Article 
15 for an incident that he described vaguely as being due to 
"he and a buddy being intoxicated" and some 'bad things 
happening with girls.'  The service personnel records do show 
that the Veteran accepted punishment for misconduct under 
Article 15 for possessing a habit forming drug in December 
1976.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This is the essence of the 
third part of the Hickson analysis.  

Therefore, after a careful review of the Veteran's claims 
file, the Board finds that, in the absence of a current 
diagnosis of PTSD and a lack of a medical nexus between the 
diagnosed depression and any incident of his military 
service, the claim must be denied on this record.  

Therefore, the Board does not need to examine the Veteran's 
claimed stressor because without a diagnosis of PTSD, or a 
nexus between the depression and any event or incident of 
service, there is no claim.  

Accordingly, based on the evidentiary record, the Board finds 
that the claim of service connection for an acquired 
psychiatric disability, to include PTSD must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent any credible evidence that a claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for an innocently acquired psychiatric 
disability, to include claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


